Order, Family Court, Bronx County (Alma Cordova, J.), entered on or about October 25, 2005, which adjudicated appellant a juvenile delinquent, upon a finding that she committed an act which, if committed by an adult, would constitute the crime of criminal mischief in the fourth degree, and imposed a conditional discharge for a period of 12 months, unanimously affirmed, without costs.
*285The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). Concur—Buckley, P.J., Tom, Mazzarelli, Friedman and McGuire, JJ.